Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110226236 A1 to Buchberger (“Buchberger”) in view of US 20140041655 A1 to Barron et al. (“Barron”).
Buchberger discloses:
Regarding claim 1: 
a sample chamber (e.g., liquid container 4) including an inhalable material (e.g., liquid material 16, including liquid materials disclosed in para 124, 143, 147, and 161-162 and Table 2) comprising a wax, biopolymer, or solid or viscous oil (e.g., Fig. 9-18 and para 124, 125, 143, 147, and 161-162 and Table 2);
an ereptiospiration chamber (e.g., interior of mouthpiece 5) at least partially isolated from the sample chamber (e.g., Fig. 9-18 and para 125);
a heating member (e.g., metal foil 31) operatively positioned to provide heat to at least a portion of an inhalable material (e.g., Fig. 14a and 14b and para 125); 
a metallic fiber bundle (e.g., metal wire mesh 32) in communication with the inhalable material and in communication with the heating member such that the metallic fiber bundle conducts heat from the heating member to the inhalable material (e.g., Fig. 14a and 14b and para 125); 
a circuit control panel (e.g., circuit 11) that meters dosage and allows for the monitoring of usage (e.g., Fig. 3-5 and para 112); 
an electrical energy source (e.g., energy store 12 preferably consists of a rechargeable battery) capable of providing power to the heating member (e.g., Fig. 3-5 and para 112); and 
a mouthpiece (e.g., mouthpiece 5) connectable to the ereptiospiration chamber (e.g., Fig. 1 and 9 and para 108), 
wherein, upon receiving power from the electrical energy source, the heating member provides via the metallic fiber bundle heat above the ereptiospiration temperature of the wax, biopolymer, or solid or viscous oil thereby melting or reducing the viscosity of the inhalable material to cause a portion of the inhalable material to flow from the sample chamber into the ereptiospiration chamber and  releasing a vapor comprising ereptiospirated inhalable material in the ereptiospiration chamber (e.g., Fig. 1, 3-5, 9, 14a and 14b and para 108-125);
Regarding claim 2: an oral aspiration tube (e.g., mouthpiece 5 is a tube as seen in Fig. 1 and 9) for transporting the inhalable material to a user's mouth in response to aspiration by the user's mouth (e.g., Fig. 1 and 9 and para 108);
Regarding claim 3: a filter (e.g., flow homogenizer 72) operatively positioned within the mouthpiece to remove particulates from vapor released from the inhalable material (e.g., Fig. 21-22 and para 145);
Regarding claim 4: the device continuously ereptiospirates the inhalable material (e.g., Fig. 1, 3-5, 9, 14a and 14b and para 108-125, which disclose the device of Buchberger is capable of continuously ereptiospirating the inhalable material);
Regarding claim 5: the inhalable material comprises at least one extract of at least one plant, wherein the extract has not undergone an extraction or purification step to remove a substantial proportion of waxes or oil (e.g., Fig. 1, 3-5, 9, 14a and 14b and para 108-125);
Regarding claim 6: the extract comprises one or more cannabinoid selected from the group consisting of tetrahydrocannabinol (THC), A9-tetrahydrocannabmol, A9- tetrahydrocannabinol propyl analogue, cannabidiol (CBD), cannabidiol propyl analogue, cannabinol, cannabichromene, cannabichromene propyl analogue, and cannabigerol, or any mixture thereof (e.g., Fig. 1, 3-5, 9, 14a and 14b and para 108-125);
Regarding claim 7: the electrical energy source is a portable battery (e.g., Fig. 3-5 and para 112);
Regarding claim 8: the electrical energy source provides between about 2 and 14 watts of power to the heating member (e.g., para 40, 77, 123, 124, 154, which disclose the device of Buchberger is capable of providing power as best understood);
Regarding claim 9: the electrical energy source provides sufficient power to the heating member to ereptiospirate the inhalable material at a rate of 10 mg/minute to 45 mg/minute (e.g., Fig. 1, 3-5, 9, 14a and 14b and para 108-125, which disclose the device of Buchberger is capable of providing power as best understood);
Regarding claim 10: the metallic fiber bundle comprises stainless steel (e.g., para 30, 49, 53, 55, 56, 77, 122-138, 148);
Regarding claim 11: the inhalable material comprises at least one biopolymer (e.g., Fig. 1, 3-5, 9, 14a and 14b and para 108-125);
Regarding claim 12: the inhalable material comprises at least one analgesic (e.g., Fig. 1, 3-5, 9, 14a and 14b and para 108-125);
Regarding claim 13: 
a sample chamber (e.g., liquid container 4) including the inhalable material which is one of a wax, a biopolymer, a solid oil, and a viscous oil (e.g., Fig. 9-18 and para 108); 
an ereptiospiration chamber (e.g., mouthpiece 5) at least partially isolated from the sample chamber (e.g., Fig. 9-18 and para 125); and 
an ereptiospiration assembly (e.g., planar composite 22) operatively positioned to heat a portion of the inhalable material in the sample chamber to cause a portion of the inhalable material to flow from the sample chamber into the ereptiospiration chamber, and wherein the ereptiospiration assembly provides heat to release a vapor comprising ereptiospirated inhalable material into the ereptiospiration chamber, the user inhaling the vapor from the ereptiospiration chamber when using the device (e.g., Fig. 9-18 and para 122);
Regarding claim 14: the ereptiospiration assembly comprises a heating member (e.g., metal foil 31) and a metallic fiber bundle (e.g., metal wire mesh 32) in communication with the inhalable material and in communication with the beating member such that the metallic fiber bundle conducts heat from the heating member to the inhalable material (e.g., FIGS. 14a, 14b and 15a, 15b, 15c and para 122);
Regarding claim 15: a barrier (e.g., 23, 57, 67) isolating the ereptiospiration chamber from the sample chamber, the ereptiospiration assembly extending through the barrier, wherein to heat the portion of the inhalable material in the sample chamber to release the vapor in the ereptiospiration chamber, the ereptiospiration assembly (e.g., Fig. 1, 3-5, 9, 14a and 14b and para 108-125, 141, 142) 
heats the inhalable material thereby melting or reducing the viscosity of the inhalable material to cause the portion of the inhalable material to flow from the sample chamber into the ereptiospiration chamber (e.g., Fig. 1, 3-5, 9, 14a and 14b and para 108-125); and 
the ereptiospiration assembly heats the portion in the ereptiospiration chamber above the ereptiospiration temperature of the wax, bioplomer, solid oil, or viscous oil to release the vapor (e.g., Fig. 1, 3-5, 9, 14a and 14b and para 108-125);
Regarding claim 16: the ereptiospiration assembly continuously ereptiospirates the inhalable material while the user is using the device (e.g., Fig. 1, 3-5, 9, 14a and 14b and para 108-125, which disclose the device of Buchberger is capable of continuously ereptiospirating the inhalable material);
Regarding claim 17: the inhalable material comprises at least one extract of at least one plant and wherein the extract has not undergone an extraction or purification step to remove a substantial proportion of wax or oil (e.g., Fig. 1, 3-5, 9, 14a and 14b and para 108-125); and
Regarding claim 18: the heating member comprises stainless steel, a NiCr alloy, or a FeCrAl alloy (e.g., para 49, 53, 77, 122).
Buchberger does not explicitly disclose an inhalable material in a viscous state comprising a wax, biopolymer, or solid or viscous oil (as recited in claims 1 and 13).
However, Barron discloses:
Regarding claim 1: a sample chamber (e.g., concentrate baskets 402A, 402B and 4022B) including an inhalable material in a viscous state comprising a wax, biopolymer, or solid or viscous oil (e.g., wax or oil disclosed in para 70-71) (e.g., Fig. 13-14 and para 70-71); and
Regarding claim 13: a sample chamber (e.g., concentrate baskets 402A, 402B and 4022B) including the inhalable material in a viscous state, wherein in the viscous state the inhalable material is one of a wax, a biopolymer, a solid oil, and a viscous oil (e.g., wax or oil disclosed in para 70-71) (e.g., Fig. 13-14 and para 70-71).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Buchberger as suggested and taught by Barron in order to increase vaporization and allow for additional airflow.
Allowable Subject Matter
Claim 19 is allowed.
Response to Amendment
The amendment of 12/28/2021 is acknowledged. 
Response to Arguments
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive. The remarks begin by noting the claim status and amendments. The remarks then address the previous rejections under 35 U.S.C. 112 and note the amendments resolving the previous rejections under 35 U.S.C. 112. 
The remarks then address the obviousness rejection over Buchberger in view of Barron. The remarks describe the rejection and each of the references. The remarks state that the context of Buchberger makes it clear that only flowable liquid materials 16 were contemplated and Buchberger does not disclose or suggest a wax or solid oil nor a viscous oil that does not flow at room temperature. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Buchberger does not disclose or suggest a wax or solid oil nor a viscous oil that does not flow at room temperature) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
The remarks then further describe the independent claims and Buchberger. The remarks assert that nowhere does Buchberger teach or suggest heating an inhalable material to move it from one heated chamber [sample chamber] to a second heated chamber [ereptiospiration chamber]. However, para 108 of Buchberger discloses that the liquid container 4 contains a liquid material which evaporates in the inhalator component 2 and is converted into an inhalable vapor-air mixture or/and condensation aerosol and the vapor-air mixture or/and condensation aerosol formed is offered to the user via the mouthpiece 5. 
The remarks further assert that nowhere does Buchberger teach or suggest vaporizing a 2-chamber transported inhalable material by further heating it in a second chamber [ereptiospiration chamber] and that nowhere does Buchberger teach or suggest a device providing continuous vaporization of inhalable material using two heated chambers, transporting heated inhalable material by flow from the first chamber to the second chamber, and vaporizing the flow- transported inhalable material by further heating the material in the second chamber [ereptiospiration chamber] above the ereptiospiration temperature of the material as required in claims 4 and 16. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., vaporizing a 2-chamber transported inhalable material by further heating it in a second chamber [ereptiospiration chamber], providing continuous vaporization of inhalable material using two heated chambers, transporting heated inhalable material by flow from the first chamber to the second chamber, and vaporizing the flow- transported inhalable material by further heating the material in the second chamber [ereptiospiration chamber] above the ereptiospiration temperature of the material) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It is also noted that claims 4 and 16 are significantly broader than what is mentioned in the remarks and claims 4 and 16 are also recited only in terms of function or intended use, not structure or configuration. Claims 4 and 16 also broadly recite “continuously” without specifying how much operation occurring is considered to be continuous as claimed.
The remarks next state that no teaching in Barron remedies these deficiencies. However, Buchberger is not deficient as set forth and explained above.
The remarks then provide a conclusion requesting allowance.  However, the claims are presently rejected as set forth and explained above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492. The examiner can normally be reached Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        April 6, 2022